                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                     No. 5:09-CR-383-B0-1
                                      No. 5:18-CV-510-BO

 SANDRA ELLIOTT,                                 )
           Petitioner,                           )
                                                 )
               v.                                )           REASSIGNMENT ORDER
                                                 )
 UNITED STATES OF AMERICA,                       )
           Respondent.                           )



       At the direction of the Court, and for the continued efficient administration of justice, the

above-captioned case is reassigned to the Honorable Louise Wood Flanagan, United States District

Judge, for all further proceedings. Chief United States District Judge Terrence W. Boyle is no

longer assigned to the case. All future documents shall reflect the revised case numbers of

5:09-CR-383-FL-1and5:18-CV-510-FL.



       SO ORDERED. This the 4th day of January, 2019.



                                                             Peter A. Moore, Jr.
                                                             Clerk of Court
